Title: To John Adams from John Whitney, 3 June 1826
From: Whitney, John
To: Adams, John


				
					Honoured Sir,
					Quincy 3d June 1825
				
				With the profoundest reverence of respect, it has again fallen to my happy lot, in behalf of the Committee of arrangements, for the approaching celebration of our National Independence, on the fourth of July next, to solicit the pleasure of your Company to dine with the Citizens of Quincy at the Town-Hall on that day; that your health and strength may be such that you will be enabled to comply with this request, is the ardent wish of the Citizens of this place, and in particular of him who now supplicates in their behalf; the approaching anniversary is one big with the grateful reccollection of those Patriots & Statesmen who fifty years since, dared in the then infancy of our Country to proclaim to the World these United States to be a free and Independent Nation; among that August band it is the pride and boast of this Town that three of these were natives of this soil one of whom thank God still survives and whose brilliant talents shone with peculiar lustre and was made the instrument under Providence in no small degree of producing that revolution which has redounded to the glory and happiness of this Nation, and I trust its benign influence is destined to be felt and enjoyed by all the other Nations on the Globe; your presence on that day cannot fail of producing the highest gratification in the minds of those who may then assemble, the sight of one who has done so much for our beloved Country and in particular for this Town will greatly heighten the pleasures of that day.I am with the greatest respect your obedient / and humble servant, By order of the / Committee of Arrangements
				
					John Whitney Chair—
				
				
			